Citation Nr: 1550758	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-17 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a low back disorder, including degenerative disc disease.

2. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1996 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) following a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for a low back disability and a left shoulder disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

The Veteran's service treatment records (STRs) indicated she was blown off the flight deck in March 1997 and was put under observation.  She underwent a chest film as a result of the incident, but there is no evidence of any back or left shoulder studies while in service.  Further, there are no complaints of back or shoulder pain during service.  In December 2005, the Veteran was involved in a motor vehicle accident and required hospitalization.  Film studies from December 2005 did not reveal any fracture to the cervical spine, or fractures or dislocation to the left shoulder.  A medical note in October 2009 from a private physician reported a history of occasional back pain for the past ten years.  

At the January 2012 VA examination, the examiner acknowledged that "an undated" private treatment notation when the Veteran was 32 years old indicated that she had experienced low back pain for the past ten years, which "would date back to about 1998."  The examiner observed that records showed that the Veteran was in service from October 1996 to October 1998.  The examiner noted that there were no film studies taken during service of the Veteran's back and left shoulder after she was blown off the flight deck in March 1997, and stated that STRs did not contain a nexus of low back or left shoulder injury from March 1997 to separation.  In addition, the examiner stated that the Veteran had been involved in a motor vehicle accident in December 2005 that required her to be airlifted and hospitalized.  The examiner also cited two studies, one which reviewed the severity of injuries sustained by personnel working on naval flight decks, and another which reviewed the types of injuries sustained aboard naval carriers.  The examiner opined that it was less likely than not that the Veteran's low back and left shoulder disorders was caused by or a result of her in-service incident of being blown off the flight deck and that her motor vehicle accident was the "more probable cause of current low back and left shoulder condition."

The Board finds that the January 2012 VA examination was not adequate and that a remand is required to obtain an addendum medical opinion.   See Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).  

The Board notes that the VA examiner acknowledged the Veteran's statements that she had had a history of low back pain for approximately the past ten years.  However, the Board finds that the examiner's opinion that the Veteran's motor vehicle accident was "the more probable cause" of her current low back and left shoulder diagnoses did not address the Veteran's statements of continuity of symptomatology or her medical records after the motor vehicle accident.  To the contrary, the examiner focused on the lack of back and left shoulder film studies while in service, as well as the fact that the STRs did not show a nexus of low back and left shoulder injury stemming from the in-service event.  As such, the VA examiner appeared to impermissibly consider the lack of medical evidence of treatment for low back and left shoulder pain to be dispositive.



In addition, the Board notes that the Veteran submitted new evidence providing information of the dimensions of the aircraft carrier where she was stationed at the time of the in-service event, as well as research describing the types of injury a person might sustain when falling into a body of water from a height of 200 feet.  Therefore, the Board finds that a remand is required to obtain an addendum opinion discussing the continuity of symptomatology for the low back and left shoulder disorders, the medical evidence pertaining to Veteran's motor vehicle accident in regards to her low back and left shoulder disorders, as well as the evidence the Veteran submitted discussing injuries when falling into body water from a height of 200 feet.

On remand, any ongoing VA treatment records should also be obtained, as well as the private treatment records specified below.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to the Veteran's complete VA treatment records, dated from April 2014 forward.

2.  Ask the Veteran to identify any medical care providers that treated her for her low back and left shoulder from October 1998 to December 2005.  All records that she adequately identifies should be obtained and associated with the file.

3.  Make arrangements to obtain the Veteran's complete treatment records from James Inzerillo Chiropractic/Physical Therapist Geneva, dated from October 1998 forward; and her complete treatment records from the Trauma Center where she was airlifted following her motor vehicle accident in December 2005.



4.  Thereafter, refer the Veteran's claims file to the VA examiner who provided the January 2012 VA examination of her low back and left shoulder disorders for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is as likely as not (i.e., 50 percent probability or greater) that the Veteran's low back and/or left shoulder disorders were incurred in or as a result of the in-service event when the Veteran was blown off the flight deck, or otherwise related to military service.

The examiner must specifically address the Veteran's lay statements, to include the private treatment note in October 2009 regarding the onset of symptomatology in service and continuity of symptomatology since onset.  The examiner should also consider the evidence the Veteran submitted concerning the types of injury a person might sustain when falling into a body of water from a height of 200 feet.  Further, the examiner should discuss any intervening events that occurred after the Veteran's discharge from active service, to particularly include her December 2005 motor vehicle accident.

The Board notes that the Veteran is competent to identify in-service injuries and experiences, such as pain.  The lack of contemporaneous medical records indicating treatment for her low back and left shoulder cannot be used as the sole basis for a finding that any low back or left shoulder disorder present is not etiologically related to service.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

5. Following any additional indicated development, review the claims file and readjudicate the Veteran's claims for service connection for low back and left shoulder disorders.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




